Citation Nr: 1822107	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-32 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether there is clear and unmistakable error in a May 1968 rating decision denying entitlement to service connection for irritable duodenal bulb.

2.  Entitlement to service connection for chronic sinus infections.

3.  Entitlement to service connection for chronic lung disease other than melioidosis, to include pneumonia.

4.  Entitlement to service connection for melioidosis.

5.  Entitlement to service connection for bowel condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1965 to December 1967.  These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2012 and December 2013 rating decisions  issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran testified before the Board at a September 2015 hearing in Washington, D.C.; a transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for chronic sinus infections, bowel condition, and lung disease other than melioidosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

The May 1968 rating decision contained an undebatable error that was not outcome determinative.

Granting the Veteran the benefit of the doubt, melioidosis is etiologically related to service.


CONCLUSIONS OF LAW

The May 1968 rating decision did not contain clear and unmistakable error in the denial of service connection for irritable duodenal bulb.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105.

Melioidosis was incurred due to active duty service.  38 U.S.C. §§ 1110; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

The Veteran contends that service connection is warranted for irritable duodenal bulb from the date of his original claim in December 1967.  

Requests for revision of previous decisions are fundamentally different from any other kind of action in the VA adjudicative process.  Where clear and unmistakable error (CUE) is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, prior decisions reversed or revised on the grounds of CUE are treated as if the correct decision had been made on the date of the prior decision.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a).

To establish CUE in a prior final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it been avoided, would have manifestly changed the prior adjudication; and (3) the CUE determination must be based on the record and law which existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet App. 310, 313-14 (1992) (en banc)). 

The Court of Appeals for Veterans Claims (Court) describes CUE as a very specific and rare error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  It is an error of fact or law "that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Id.  Thus, CUEs are undebatable errors: they are fatally flawed decisions in which it is absolutely clear that a different result should have followed.  Id. at 43-44.; Russell v. Principi, 3 Vet. App. 310, 313-14  (1992).  Allegations that previous adjudications weighed and evaluated the evidence improperly can never satisfy the stringent definition of CUE.  Damrel, 6 Vet App. at 246.  When there is evidence both for and against the prior decision, it is impossible for a veteran to show that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

In December 1967 the Veteran submitted a claim for stomach ulcer.  In a May 1968 rating decision, the RO noted a prior history of "GI upset" (presumably in the Report of Medical History) and history of duodenal ulcer prior to service, per the Veteran's history.  The May 1968 rating decision denied service connection for "irritable duodenal bulb."  In a May 1968 letter, the Veteran was notified that his claimed stomach condition was not incurred in or aggravated by service.  The Veteran did not appeal the May 1968 rating decision, and it became final.

The Veteran argues in his November 2013 claim that "[t]here is absolutely no evidence to support the conclusion that the '1959 duodenal ulcer condition' existed in the years before and during [his] Army service." He further argues in the November 2013 claim that "there is no evidence to suggest the duodenal ulcer had reoccurred."  The Veteran states that this is clear and unmistakable error.  

After considering the evidence, the Board finds it undebatable that the May 1968 determination was not supported by the facts.  Specifically, the May 1968 rating decision found that the Veteran's irritable duodenal bulb - for which it denied service connection - pre-existed service, citing the Veteran's pre-service history of duodenal ulcer.  The Board notes that the Veteran was not diagnosed with a duodenal ulcer in the February 1968 VA examination addressing stomach pain but rather was diagnosed with irritable duodenal bulb.  The examination did not link the irritable duodenal bulb with the prior duodenal ulcer.  Thus, the rating decision's association of a pre-service duodenal ulcer with a post-service irritable duodenal bulb is undebatably flawed.

This does not end the Board's analysis, however.  As outlined in Damrel, the error must not only be undebatable but also be of the sort which, had it been avoided, would have manifestly changed the prior adjudication. Damrel v. Brown, 6 Vet App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet App. 310, 313-14 (1992) (en banc)).  In this case, it cannot be determined that the outcome would have been manifestly different.  The Veteran was not diagnosed with any stomach condition at a December 1967 VAMC appointment, and the February 1968 VA examination diagnosed only irritable duodenal bulb, without discussing the etiology of the irritable duodenal bulb.

Although the narrative history in the February 1968 VA examination (dated January 26, 1968) stated that the Veteran's epigastric pains began on  "about December 16, 1967," three days before the Veteran's separation from service, those pains resolved "about or on January 10, 1968."  Therefore, there is no continuous link between the epigastric pains noted by the VA examination and the irritable duodenal bulb diagnosed in a January 29, 1968 gastrointestinal radiographic report.  In addition, there was no medical evidence demonstrating that the irritable duodenal bulb was responsible for the Veteran's stomach pains. Furthermore, at the time of the May 1968 VA examination, there was no medical evidence linking the Veteran's stomach pains or irritable duodenal bulb to service.  The January 26, 1968 narrative history in the VA examination noted the Veteran's epigastric pains disappeared "about or on January 10, 1968" and also stated that the in-service dysentery "improved greatly and had returned to normal by the time he was discharged from service."  Thus, the VA examination and narrative history never made a connection between the Veteran's current condition - irritable duodenal bulb - and his service.

The Board notes that the failure to provide a nexus determination in the February 1968 VA examination would be a violation of the duty to assist; however, a failure with respect to the duty to assist does not rise to the level of clear and unmistakable error.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  

Accordingly, although there is undebatable error in the facts applied, the Board finds that this would not have led to a manifestly different outcome because there was no indication in the file at the time of the May 1968 rating decision that the Veteran's diagnosed irritable duodenal bulb was related to service.   


Melioidosis 

The Veteran claims that service connection is warranted for melioidosis, an infectious disease that he asserts has affected his lungs.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
      
The Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The evidence is mixed as to whether the Veteran has a current disability.  In an August 2013 letter, a private physician stated that the Veteran's diagnosed "fever of unknown origin," in 1997 was "more likely than not" a diagnosis of recurrent latent melioidosis.  To support this finding, the August 2013 letter cited the Veteran's symptoms of fever and liver function abnormalities; the Veteran's service in Vietnam, where melioidosis is endemic; reasons why melioidosis may not have been detected in blood cultures taken at the time of  his treatment; and the ineffectiveness of various antibiotics prior to the use of a "potent antibiotic" that finally cured his condition.  This was supported by an additional November 2014 letter from the same physician.  

An October 2014 letter from the private physician who treated the Veteran's "febrile illness of unknown origin" in 1996 and 1997 also stated that the Veteran's condition "would be consistent with a diagnosis of [m]elioidosis," citing the Veteran's service in Vietnam in an area endemic for melioidosis.  In an October 2013 treatment note, this physician also listed melioidosis as a "currently inactive problem."
   
In contrast, a May 2014 VA examination found the Veteran did not have melioidosis because he had never had any positive "culture, biopsy, blood, or other microbiologic evidence of infection."  

After considering this evidence, the Board finds the evidence is at least in equipoise regarding whether the Veteran has a diagnosis of melioidosis.  The VA examination stated that no positive tests had demonstrated melioidosis, but the August 2013 and November 2014 private physician letters noted that such tests in the United States may disregard colonies of melioidosis agent as contaminants.  Furthermore, the October 2014 letter from the private physician who actually treated the Veteran in 1996 and 1997 also supports a retrospective finding that the Veteran had melioidosis at that time and an October 2013 treatment note from that physician indicated that melioidosis remained a "currently inactive problem."  Accordingly, the Board finds the balance of the evidence is at least in equipoise and the benefit of the doubt is given to the Veteran.  A current disability has therefore been shown.

As to the second element of service connection - an in-service injury - the August 2013 and November 2014 private physician letters noted that Veteran served in Vietnam, an endemic area, where he could have been exposed to the causative organism through the dust or the air. Thus, the Board finds that the record demonstrates an in-service injury.

Finally, the Board must determine whether there is a nexus between the Veteran's melioidosis and his in-service exposure.  As stated above, the August 2013 and November 2014 private physician letters linked the Veteran's service with his diagnosis of melioidosis.  The October 2013 private treatment note and October 2014 private medical letter also cited the Veteran's service in Vietnam as the cause of his condition.  Thus, the Board finds that a nexus has been demonstrated between the Veteran's condition and his service in Vietnam, and service connection is warranted.   


ORDER

Revision of the May 1968 rating decision denying service connection for irritable duodenal bulb is denied.  

Service connection for melioidosis is granted.




REMAND

Remand is necessary to further develop the record.  First, the Board notes that the Veteran has stated that he received undocumented treatment while working undercover.  The Veteran's personnel file confirms that he served as a military intelligence specialist.  The Board accordingly finds the Veteran competent to describe symptoms he had in service and credible in his report that treatment for such symptoms would not have been associated with his service treatment records.  Therefore, additional VA examinations are necessary to address in-service symptoms that were not addressed in previous examinations.

Furthermore, remand is necessary to address the Veteran's claimed lung conditions other than melioidosis.  The May 2014 VA examination found no current diagnoses for respiratory conditions but later noted in its remarks that interstitial changes in the lungs had been shown on a past CT report.  In addition, the Veteran testified that he had pneumonia in June 2015.  Finally, the May 2014 VA examination noted that the Veteran was seen "twice" during service for an upper respiratory infection but does not appear to have considered the evidence that the Veteran was hospitalized with acute upper respiratory infection for six days.  A VA examination is needed to address these issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA examination with a clinician who has the appropriate expertise to render the requested opinion regarding sinus conditions.  After reviewing the entire record and examination results, the clinician should

a)  Identify all sinus conditions present from May 2012 to present, including sinusitis.

b) Determine whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed sinus condition is related to the Veteran's active duty service, to include a 6-day hospitalization for acute upper respiratory infection and treatment for sinusitis and sinus issues (see September 2015 testimony and August 2012 statement)

2.  Schedule a VA examination with a clinician who has the appropriate expertise to render the requested opinion regarding bowel conditions.  After reviewing the entire record and examination results, the clinician should

a)  Identify all bowel conditions present from May 2012 to present, including colitis and irritable bowel syndrome.

b) Determine whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed bowel condition is related to the Veteran's active duty service, to include fever, vomiting, diarrhea, pain, and chills in October 1967 (see September 2015 testimony and August 2012 statement) and amoebic dysentery (see September 2015 testimony and January 26, 1968 narrative statement associated with the February 1968 VA examination). 

3.  Schedule a VA examination with a clinician who has the appropriate expertise to render the requested opinion regarding lung conditions other than melioidosis.  After reviewing the entire record and examination results, the clinician should

a)  Identify all lung conditions other than melioidosis present from May 2012 to present, including interstitial lung disease and pneumonia.

b) Determine whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed lung condition other than melioidosis is related to the Veteran's active duty service, to include in-service cough and congestion in June or July 1967 (see August 2012 statement) and a six-day hospitalization for acute upper respiratory infection in April 1965.

4.  Complete any additional development warranted, then readjudicate the claim on appeal.  If the benefits sought are not granted, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


